Case 1:19-cr-10128-DPW Document17-2 Filed 10/31/19 Page 1of1

Hello my name is Anthony; | am a recovered drug addict and alcoholic.

{ grew up in Saugus Massachusetts In a traditional Italian American home. My family was hard working
middle class blue collar family. My mother was a house maker and my father owned his own electrical
business working six days a week, | always had a lot of friends and my family was very close. Never
having any bad memories only good ones that | cherish today. | enjoyed my child hood very much
playing alt sports excelling in baseball and golf eventually lettering in high school. | went to college in
North Carolina by the second year | came home for Christmas my disease was in full throttle and my

parents refused to send me back.

In high school t was In a very bad car accident and could have lost my life. | was prescribed Vicodin to
help with the pain. From that point on ! was in the tove. Opiates controlled my life from 16 to 23
everyday from when | woke up till | went to sleep was all about how I was going to high. My parents did
not know what to do with me. And | did not want to be like this, it was not suppose to be how my life
turned out. | was from a good home surrounded by good people but could not get away from the grips
of addiction. Eventually | went te a rehab and relapsed | ended up going to 5 rehabs trying to get sober.
My last rehab in Malden called Fresh Start is where | met Mike Panousus he had come to the sober
house to do a meeting there we immediately hit it off he had something that | wanted he seemed happy
-clear eyed and in love with life. We had similar stories both coming from hard working middle class
families. Parents of immigrants that came here with nothing and tried to provide and make a better life
for their family working 6 to seven days a week, Mike took me through the book of Alcoholic’s
Anonymous, We spent the better part of a year talking everyday on the phone he took me to make
amends to people that | had harmed In the past. Mike also taught me how to give back by going around
trying to help other addicts and parents of addicts. Mike and ! became fast life long friends. He literally

saved my life 14 years ago.

My life since meeting Mike that faithful day has been nothing short of amazing of course I’ve had normal
ups and downs. | took the knowledge that Mike and the twelve steps gave me applied it to my life and
grew as a person. | opened my own business 13 years ago. | have a beautiful wife and two children. |
work 6 days a week just like our parents did but !’m happy | enjoy what | do. | work hard now to provide

for my family.

lam very grateful for the day Mike came into my IHe.

 
